Citation Nr: 9906948	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  97-01 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Associate Counsel


REMAND

The veteran had active service from November 1953 to October 
1957 and from November 1957 to November 1962.

The veteran asserts that he developed bilateral sensorineural 
hearing loss and bilateral tinnitus due to acoustic trauma in 
service.  He further asserts that his service-connected heart 
disease, currently evaluated as 60 percent disabling, led to 
his retirement in 1986, and now renders him totally disabled 
for compensation purposes.

The Board notes that the report of the veteran's October 1996 
VA audiological evaluation attributes his mild to moderately 
severe bilateral sensorineural hearing loss to noise 
exposure.  However the report does not specify whether the 
noise exposure mentioned occurred during the veteran's active 
service, which included duties as a gunlay systems mechanic 
for B-47 aircraft tailguns, or during his post-service work 
as a police officer, when he would presumably have been 
exposed to the noise of small arms fire.

The RO attempted to obtain records from the veteran's former 
employer, but was informed, in March 1994, that the personnel 
department at the police department in question had no record 
of the veteran.  In light of the fact that the veteran 
apparently retired from that police department in 1986 after 
20 years on the force, it is possible that his records have 
been destroyed.  However, it is possible that they were 
archived, or transferred to some other agency responsible for 
administering retirement benefits.  It does not appear that 
all search possibilities have been explored.  

Therefore, as to the issues of service connection for 
sensorineural hearing loss and tinnitus, the Board finds that 
the case should be remanded for the development of additional 
medical evidence.  The veteran should be afforded another VA 
examination by a medical doctor specializing in otology, to 
determine whether his bilateral sensorineural hearing loss 
and bilateral tinnitus can be medically attributed to in-
service acoustic trauma, or whether it is more likely due to 
noise exposure after his separation from service.  Further, 
the veteran should be requested to assist the RO in locating 
any available reports of periodic physical examinations 
related to his employment as a police officer until 1986.

Therefore, to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
request his assistance in obtaining 
copies, for inclusion in the claims file, 
of all medical records from his 
employment which relate in any way to his 
hearing loss, tinnitus, and heart 
disease.  The personnel office at the 
police department should also be queried 
as to the disposition of medical and 
personnel records once the individual 
involved retires.  Leads developed should 
be pursued to their logical conclusion.  

2.  Upon completion of the development 
requested in paragraph 1 above, the RO 
should schedule the veteran for a VA 
examination by a medical doctor 
specializing in otology, to determine 
whether it is as least as likely as not 
that the veteran's sensorineural hearing 
loss and tinnitus were caused by acoustic 
trauma in service, or otherwise related 
to service connected disability (his 
cardiovascular condition).  The standard 
for any decision is whether it is more 
likely that they were caused by acoustic 
trauma occurring after his discharge from 
military service, or other, non-service 
connected, conditions.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and given the appropriate 
opportunity to respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.


		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 4 -


